DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
As previously set forth: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As previously set forth:  Applicant's election with traverse of Group 1, 2-acrylamido 2 methylpropane sulfonic acid, acrylic acid, acrylamide, sorbitan monooleate and ethoxylated tridecylic alcohol in the reply filed on 12/6/21 is acknowledged.  The traversal is on the ground(s) that a search of all groups would not burden the Examiner since the composition overlaps all the groups.  This is not found persuasive because proper distinctness has been shown between the groups.  It is noted that if the composition claims are found allowable and the method claims have been amended to include allowable subject matter, the method claims will be rejoined.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-14, 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/6/21.

Priority
There is no English translation of the foreign priority, thus the claims have an effective date of the filing of the application: 10/28/20.
Response to Arguments/Amendments
Regarding the foreign priority, the Examiner agrees that a foreign translation is not required, however, since it is not in English Applicant will not get the effective date of such without a translation.  How is the Examiner to know if the priority documents properly support the claims without an English translation?  Applicant cannot rely upon the certified copy of the foreign priority application to overcome a rejection (currently such is not required to overcome the Chatterji reference) if a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  Arguments therein are thusly not found persuasive.
Applicant traverses the objection to claim 5 and the 112 rejections based on the amendments.  
The Examiner has withdrawn some rejections due to amendment, and has withdrawn others because Applicant seems to wish for the claims to be worded as is.  Since the specification supports such, the Examiner removes those positions.  It is noted, however, that claim clarity is important and preferred.
Applicant argues Chatterji relates to a far different polymer and method and does not disclose the claimed invention.  Applicant argues the ratio of the inverting agent/emulsifying agent of Chatterji can potentially be between 0.4 and 10 and that Chatterji has copolymers and compositions that can have different monomers and/or an oil external emulsion.  Applicant argues the preferred emulsion of Chatterji does not have ATBS, thus, the specific combination of the claims is never disclosed or suggested and there is no motivation or suggestion to try the specific and particular combination of the claims in order to increase the performance in salinified conditions with great amounts of divalent salts.  Applicant traverses the double patenting rejections for the same reasons.
The Examiner disagrees.  Chatterji may not specifically disclose Applicant’s claims, but, the oil, water, anionic polymer and monomers thereof, inverting agent, emulsifying agent (and amounts and R ratio thereof) as well as the MW’s, species and wt% of the claims are all embraced by the reference.  Thus, the claims are prima facie obvious since they are embraced by the teachings of Chatterji.  Applicant’s arguments therein are thusly not persuasive.  Further, the salinity of the fluid that the emulsion may be later used in is not pertinent since such is not in the currently examined claims.  As such arguments therein are not found persuasive.

Claim Objections
Objection over Claim 5 is overcome by Applicant’s clarification. Although the Examiner would prefer consistency between 2-acrylamido-2-methylpropane sulfonic acid and the abbreviation (AMPS) if Applicant wishes to continue the use of ATBS, which is short for acrylamido tertbutyl sulfonic acid (ATBS), a different term for the same compound, the Examiner will withdrawn the objection.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-16 both do not have anything that the 15-40 wt% is based on relative to the weight of the emulsion.  It is unclear what component this limits in the claims.  As such the claims are indefinite.

Rejection over Claim 1, and its dependents, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is overcome, though the Examiner prefers the language of the claim to be more in line with terminology in the art, the language is deemed to be supported and thus the rejection is withdrawn.
 
Rejection over Claims 2, 3 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is overcome by amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterji (US 7004254).
Elements of this rejection are as previously set forth, reiterated below in italics.  Regarding new claim 17, the R ratio may be 10, e.g. 0.5 emulsifier and 5 inverter.  Thus, the reference embraces and renders the claim prima facie obvious.  Regarding claim 18, as set forth previously (reiterated below) Chatterji discloses a MW range from 7,500,000-20,000,000 (Column 4 line 65), which embraces and thus renders prima facie obvious the requirements of the claim.

On the outset, it is noted that the MW of the elected monomers (acrylamide MW 71 g/mol, acrylic acid MW 72 g/mol and 2-acrylamido-2-methylpropane sulfonic acid (AMPS) MW 207.24 g/mol) were used to convert the claimed mol% ranges to wt% ranges.  
An example of the calculations are copied here: 
 
mol%
g
wt%
acrylic
0
0
0
acrylamide
96
6816
94
AMPS
4
428.8
6
total
100
7244.8
100


The claimed mol% ranges calculate to:
0-17 wt% acrylic acid
6-20 wt% AMPS
64-94 wt% acrylamide
These ranges are used instead of the mol% ranges in the rejection below.

Chatterji discloses subterranean treatment fluids comprising a friction reducing copolymer (title).  The friction reducing polymer may be 60-90 wt% acrylamide and 10-20 wt% acrylic acid (abstract).  The friction reducing polymer may additionally comprise 0.1-30 wt% 2-acrylamido-2-methylpropane sulfonic acid (Column 3 lines 61-64), these embrace the claimed ranges and render the claimed ranges prima facie obvious in light of the overlapping nature thereof.  See In re Wertheim.  Since the monomer requirements are met, the anionic requirements of the polymer are deemed to be embraced therein.  The polymer has a weight average MW of about 7,500,000-20,000,000 (Column 4 line 65).  The polymer is added to the emulsion in an amount ranging about 30-35 wt% (Column 6 lines 34-36).
The friction reducing polymers may be provided in an oil external emulsion (Column 5 lines 25-29).  The oil external emulsion comprises a water phase (Column 5 lines 51-59) and a water-immiscible oil phase (Column 5 line 60-Column 6 line 5), meeting the claimed invert emulsion, oil and water.  The emulsion comprises an emulsifier (Column 6 lines 9-25) such as sorbitan monooleate (table 1) in amounts ranging 0.5-2.5 wt% (Column 6 lines 27-28).  The emulsion comprises an inverter (Column 6 lines 63-65) such as an ethoxylated C12-C16 alcohol (Column 7 lines 6-9).  The elected ethoxylated tridecylic alcohol is a C13 ethoxylated alcohol, thus the inverter above of Chatterji embraces the elected species.  The inverter is added in amounts ranging 1- 5 wt% (Column 7 line 15).
Elements above embrace the inverse emusion, oil, water, anionic polymer MW, polymer monomers and monomer wt%, emulsifier and inverting agent requirements of claim 1.  Regarding the R ratio between the emulsifier and inverting agent, Chatterji discloses the use of 0.5-2.5 wt% emulsifier and 1-5 wt% inverter.  At the low and high ends of this range (using 0.5 emulsifer:1 inverter, or, 2.5 emulsifer:5 inverter) the claimed R value would be 2, embracing the R value of claim 1.  One can also see that the R value is not limited, e.g. one can use more or less of each component within the range and obtain various R values.  Thus, higher or lower R values are implicitly embraced in the reference.  Elements above embrace the requirements of claim 1 and render such prima facie obvious.  Elements discussed above also embrace the requirements of claims 2-8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8, 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 23, 24 of U.S. Patent No. 10,647,908 in view of Chatterji. 
Elements of this rejection are as previously set forth, amended to include claims 17-18.

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 23 and 24 of ‘908 embrace the requirements of instant claims 1-4, 7-8, 17-18 except that while ‘908 does disclose the use of emulsifiers and inverters in the emulsion, ‘908 does not disclose the specific inverters/emulsifiers used therein.  Chatterji includes elements as set forth above.  The emulsion comprises an emulsifier (Column 6 lines 9-25) such as sorbitan monooleate (table 1). The emulsion comprises an inverter (Column 6 lines 63-65) such as an ethoxylated C12-C16 alcohol (Column 7 lines 6-9).  The elected ethoxylated tridecylic alcohol is a C13 ethoxylated alcohol, thus the inverter above of Chatterji embraces the elected species. Chatterji thusly discloses these to be known suitable emulsifiers and inverters for use for water in oil inverse emulsions.  A prima facie case of obviousness thusly exists to use such in the emulsion of ‘908 since they are known suitable for the intended use. 
Regarding the R ratio between the emulsifier and inverting agent, ‘908 discloses the use of 0.8-3 wt% emulsifier and 2-9 wt% inverter.  Herein, one can also see that the R ratio is not limited, e.g. one can use more or less of each component within the range and obtain various R values.  Thus, R value such as 9 (1 wt% emulsifier, 9 wt% inverter) are implicitly embraced in the reference.  Claim 21 of ‘908 further meets the requirements of instant claim 6.

Claims 1-4, 6-8, 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-10, 16 of U.S. Patent No. 10975290 in further view of Chatterji. 
Elements of this rejection are as previously set forth, amended to include claims 17-18, which are met by elements set forth below/previously.  

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, 9, 16 meet all the limitations of instant claims 1, 3, 4, 6 (claim 6 is drawn to an optional component) except for the MW of the polymer.  Chatterji includes elements as set forth above and discloses acrylamide-acrylic acid-AMPS copolymers for invert emulsions for subterranean fluids.  Chatterji discloses the copolymers to have a MW up to 20,000,000.  Chatterji thusly teaches this to be a suitable MW upper limit for the polymers of ‘290.  A prima facie case of obviousness exists to use such in ‘290 since it is suitable for the intended use thereof.  Claim 7 of ‘290 meets the requirements of instant claim 2 and claim 10 of ‘290 meets the requirements of instant claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA BLAND/           Primary Examiner, Art Unit 1766